          Case 1:18-cr-00712-LGS Document 81 Filed 05/26/20 Page 1 of 1
[Type text]                                         U.S. Department of Justice
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     May 23, 2020
BY ECF                                      Application Granted. Defendant Grande;s sentencing hearing
                                            is adjourned to September 29, 2020 at 11:00 a.m. The Clerk
The Honorable Lorna G. Schofield            of the Court is directed to terminate the letter motion at docket
United States District Judge                number 80.
United States Courthouse
40 Foley Square                             Dated: May 26, 2020
New York, New York 10007                    New York, New York

   Re:        United States v. Arthur Grande,
              18 Cr. 712 (LGS)

Dear Judge Schofield:

         The Government writes on behalf of the parties to request an adjournment of the sentencing
of Arthur Grande, which is currently scheduled for May 28, 2020. The adjournment is appropriate
in light of and for the reasons listed in the Standing Orders relating to the Coronavirus/COVID-19
Pandemic. See 20 Misc. 154 (re: Continuance of Jury Trials and Exclusion of Time Under Speedy
Trial Act); 20 Misc. 138 (re: Restrictions on Visitors to Courthouses). Counsel for the defendant
is available for sentencing in this matter during the last week of September or a date thereafter.

                                             Respectfully Submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: /s/
                                             Nicolas Roos
                                             Assistant United States Attorney
                                             (212) 637-2421

Cc: James R. Froccaro Jr., Esq.
